DETAILED ACTION
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

invention.
Claim(s) 6, 11 and 16-19 are rejected under 35 U.S.C. 103 as being unpatentable over DeMoore (8,578,853) in view of De Schamphelaere et al. (2013/0127969) and Inaba et al. (7,714,882).

 	Regarding claims 6, 11 and 16-19, DeMoore teaches a cylindrical member comprising: 
a cylindrical body (fig. 1A, item 52) having a substantially circular shape in cross section, the cylindrical body having a recess (fig. 1A, note unlabeled recess) along an axial direction thereof (see fig. 1A); and 
an elastic body (fig. 1A, item 100) wound around and fixed to the cylindrical body,
the cylindrical member being configured to transport a recording medium (see fig. 3B, note that transfer roller 10 transports a recording medium); and 
an image forming unit (fig. 3B, item 20) configured to form an image on the recording medium transported by the cylindrical member (see fig. 3B),
wherein one end portion of the elastic body is fixed to one end portion of the recess in a circumferential direction (see fig. 3B). 
DeMoore does not teach wherein while the elastic body is pressed by a pressing member while elastic body is wound around the cylindrical body. De Schamphelaere  teaches such a pressing member (De Schamphelaere, [0114], fig. 7, Note that fuser roller 229 is kept under pressure against cylindrical body 228). It would have been obvious to one of ordinary skill in the art at the time of invention to add the recess and elastic body attachment arrangement disclosed by DeMoore to the cylindrical body 228 of De Schamphelaere because doing so would amount to combining a prior art attachment technique to a prior art belt cylinder to obtain predictable results. 
DeMoore in view of De Schamphelaere does not teach a rotating member with a transfer belt between it and the elastic body. Inaba teaches this (Inaba, see fig. 10, Note transfer belt 15 between rotating member, the rightmost roller insider transfer belt, and the elastic body 22, with fuser roller 24 also contacting elastic body downstream of where rotating member makes contact with elastic body). It would have been obvious to add another transfer belt, as disclosed by Inaba, to the device disclosed by DeMoore in view of De Schamphelaere because doing so would amount to the simple substitution of one known transfer printer arrangement for another to obtain predictable results. 
Upon combination of the prior art teachings, the resultant device would meet the limitation: the pressing member pressing at a pressure higher than a pressing force of a rotating member that presses on the elastic body. That is, the fusing roller of De Schamphelaere is held against the elastic body of the resultant device at a pressure higher than that of any other roller making contact directly or indirectly with the elastic body.
Response to Arguments
Applicant’s arguments with respect to claim(s) 6, 11 and 16 have been considered but are moot in light of the new ground(s) of rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALEJANDRO VALENCIA whose telephone number is (571)270-5473. The examiner can normally be reached M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew Luu can be reached on 571-272-7663. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALEJANDRO VALENCIA/Primary Examiner, Art Unit 2853